—In a claim to recover damages for personal injuries, the third-party defendant Maryland Casualty Company appeals from an order of the Court of Claims (Silverman, J.), dated April 22, 1998, which denied its motion for summary judgment dismissing the third-party claim seeking a judgment declaring that it is obligated to defend and indemnify the defendant third-party claimant State of New York in the main claim, and granted the cross motion of the State of New York for summary judgment on the third-party claim.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Court of Claims for entry of an appropriate judgment severing the third-party claim and declaring that the appellant is obligated to defend and indemnify the State of New York in the main claim (see, Rose v State of New York, 265 AD2d 473 [decided herewith]). Bracken, J. P., Thompson, Gold-stein, McGinity and Schmidt, JJ., concur.